Interim Decision #1979

MATTER OF RETwo
In Visa Petition Proceedings
A-17287521

Decided by Regional Commissioner June 11, 1989
Petitioner, who has a Bachelor of Science degree in nutrition and has 52 semester hours in foods and nutrition and 27 semester hours in natural
sciences (predominantly in chemistry and biology), is a qualified nutritionist within the meaning of sections 101 (a) (32) and 203(a) (3) of the ImmiAct, as amended.
gration and
ON BEHALF OF PETITIONER:

G. Monty Manibog, Esquire
Burlington Building, Suite 14
1725 West Beverly Boulevard '
Los Angeles, California 90026

This case comes forward on appeal front the decision of the
District Director Los Angeles who denied the petition on April 2,
1969, in that lacking an advance degree the petitioner was not academically qualified for recognition as a member of the professions as a nutritionist.
The petitioner is a 25-year-old single female, a native and citizen of the Philippines who was admitted to the United States as
a visitor on March 17, 1968, to May 15, 1968, and now resides in
Los Angeles. She filed the present petition on April 25, 1968, for
classification under section 203 (4 (3) of the Immigration and
Nationality Act, as amended, as a member of the professions as a
nutritionist to seek employment as such in the Los Angeles area.
In support of her application she presented evidence of graduation from a university in the Philippines in April 1964 with a
Bachelor of Science degree in Nutrition. She also presented a
Certificate of Attendance showing attendance at the "6th Post
Nutrition Survey Conference, Cebu City, June 27-30, 1967" sponsored by the National Coordinating Council on Food and Nutrition and the Food' and Nutrition Research Center of the Philippines. She also presented evidence of completion of a three
months' voluntary training course of the "Institutional Manage-

286

Interim Decision #1979
ment Branch" of the Food and Nutrition Research Center in Manila on November 26, 1964. The record shows that she was employed by the Food and Nutrition Research Center in Manila in
nutritional research from March 1965 to June 1965 during which
time she made a nutrition survey in the different provinces and

menus for the different provinces. From October 1965 to December 1967 she was employed by the Nutrition

made up nutrition

Foundation of the Philippines working in nutritional research as
the "Public Health Nutritionist" and assisted the national agencies in the planning and implementation of public health nutrition. She also conducted refresher courses for public health nutrition workers in related fields and assisted in the initial
implementation of applied nutrition programs in the Philippines.
Since March 25, 1968, she has been employed in the "Dietary Department" of a Santa Monica, California, hospital under the direct supervision of the chief dietician.
Pursuant to section 212 (a) (14) of the Act, the Secretary of
Labor has issued a Labor certification for the occupation of nutritionist in code 077.128.
The Matter of Asuncion, 11 I. & N. Dec. 660, holds that a char-

acteristic common to occupations considered to be in the professions is the minimum of a baccalaureate degree. The issue in this
case is to determine if the minimum of a baccalaureate degree is
adequate academic preparation for recognition as a member of
the professions as a nutritionist. The occupation of nutritionist is
defined in Volume I of the Dictionary of Occupational Titles, published by the Department of Labor, as follows:
Organizes, plans, and conducts programs concerning nutrition to assist in
promotion of healt
h and control of disease: Instructs auxiliary medical per
sonnel and allied professional workers on food values and utilization of
foods by human body. Advises health and other agencies on nutritional
phases of their food programs. Conducts in-service courses pertaining to nutrition in clinics and similar institutions. Interprets and evaluates food and
nutrient information designed for public acceptance and use. Studies and analyzes scientific discoveries in nutrition for adaptation and application to
various food problems. May be employed by public health agency and be designated as NUTRITIONIST, PUBLIC HEALTH.

Volume II of the Dictionary of Occupational Titles, sets forth
the training requirements for occupations in the terminal three
digit code group of .128, which includes nutritionists as follows:
Experience in an appropriate field of work, such as nursing, dietetics, public
health, or medical technology, is essential for entry into supervisory and instructive work in these fields. Courses in education or supervisory practices
may be required.

287

Interim Decision #1979
The Occupational Outlook Handbook, also published by the Department of Labor, in its discussion of the biological sciences includes the occupation of nutritionist together with agronomists,
biophysicists, pharmacologists, and others within its orbit, and in
describing the training and qualification requirements for entry
into these fields states: "The bachelor's degree with a major in

one of the biological sciences is adequate preparation for many
beginning jobs" and also states that persons seeking advancement
in professional careers should plan to obtain an advanced degree
and that those without graduate training may be limited to intermediate level positions.
From the above it is evident that a baccalaureate degree in one
of the biological sciences, which includes nutritionists is adequate
academic preparation for entry into the field of work in which
the degree is held.
In the Matter of Stamatiades, 11 I. & N. Dec. 643, the applicant had a Bachelor of Science degree in Biology and it was held
that a baccalaureate degree in biology qualified him as a member
of the professions as a biologist eligible for classification under
section 203(a) (3) of the Act.

Furthermore, counsel presented a. U.S. Civil Service Announcement for an examination for the occupations of Dietician and
Public Health Nutritionist which states:
Applicants for Public Health Nutritionist positions must meet the requirements shown under either A. or B below, or they must have had any timeequivalent combination of A and B.
A. Successful completion of a full 4-year course in an accredited college
or university, leading to a bachelor's degree, provided that such
study included or was supplemenLed by al. least 12 semester hours
in nutrition and foods and 14 semester hours in natural sciences
(chemistry, biology, physiology);

Applicant qualifies under A above. She has a bachelor's degree
in nutrition and has 52 semester hours in foods and nutrition and
27 semester hours in natural sciences predominately in chemistry
and biology.
•

Considering all the factors described above, we find that the petitioner is academically qualified as a nutritionist by reason of
her academic degree. She had two and one-half years working experience as a nutritionist abroad prior to coming to the United
States and is presently employed in a hospital in dietetics, a
closely related, field. The petitioner has satisfactorily established
that she qualifies for recognition as a member of the professions

288

Interim Decision #1979
as a nutritionist. The appeal will be sustained and the petition
granted.
In view of the finding that the appeal be sustained and the petition granted, no purpose would be served by granting counsel's
request for oral argument in support of the appeal.
ORDER: It is ordered that the appeal be sustained and the petition granted.

289

